Title: To George Washington from Alexander Hamilton, 27 August 1794
From: Hamilton, Alexander
To: Washington, George


               
                  
                  Augt 27. 1794.
               
               The Secretary of the Treasury presents his respects to the President incloses a recommendation of persons for officers of the Revenue Cutter in South Carolina. Capt. Cochran who is now here expresses an opinion that as the person recommended for third Mate is very young, it will be adviseable to defer his appointment ’till some further trial of him.
               
                  A. Hamilton.
               
            